Citation Nr: 0000465	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable rating for a left varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
November 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  This case was remanded by the Board in September 
1999 in order to afford the veteran a hearing before a 
traveling member of the Board.  The veteran testified before 
the undersigned member of the Board at a hearing held at the 
RO in October 1999.  This case was thereafter returned to the 
Board in October 1999.

The Board notes that the veteran, at his October 1999 hearing 
before the undersigned, withdrew, in writing, his appeal with 
respect to the issue of entitlement to service connection for 
amputation of toes of the left foot.  See 38 C.F.R. § 20.204 
(1999).


REMAND

Briefly, the veteran contends that the evaluation currently 
assigned his left varicocele does not accurately reflect the 
severity of that disability.  The record reflects that the 
veteran was afforded a VA examination in November 1998, at 
which time he complained of some bulging of the left scrotum 
with heavy lifting, but denied any left testicle or groin 
pain.  Physical examination disclosed the presence of a small 
palpable left varicocele without thrombi, with no evidence of 
inguinal hernia.  The examiner notably did not address 
whether the veteran exhibited any pain on exertion.  

At his October 1999 hearing before the undersigned the 
veteran testified that he in fact experienced pain associated 
with his varicocele approximately twice each week, and that 
pain was also present with exertion.  He also alleged that 
the pain he experienced impaired his normal functioning.  
Under the circumstances, the Board concludes that another VA 
examination of the veteran is warranted.

The Board also notes that the veteran has alleged treatment 
at the Lexington, Kentucky VA Medical Center (VAMC) from 1996 
to the present.  There is no indication that the RO has 
sought to obtain medical records for the veteran from that 
facility.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should obtain medical records 
from the Lexington, Kentucky VAMC 
for January 1996 to the present. 

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature and extent of impairment 
from the veteran's left varicocele.  
All indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner 
should specifically be requested to 
provide findings with respect to any 
tenderness, pain, or functional 
limitation, to include with 
exertion, associated with the 
service-connected left varicocele.  
The rationale for all opinions 
expressed should be explained.  The 
veteran's claims file must be made 
available to the examiner for 
review.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed.  

3.  Thereafter, the RO should review 
the claims file and ensure that the 
above development actions, including 
the requested examination, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue of 
entitlement to a compensable rating 
for a left varicocele.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and afford the veteran and his 
representative an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


